Case 2:18-cr-20800-SJM-APP ECF No. 124 filed 08/19/19 PagelD.647 Page1of9

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff, Hon. Stephen J. Murphy, III
Case No. 2:18-cr-20800

V

D-1, DR. RAJENDRA BOTHRA,
D-2, DR. ERIC BACKOS,

D-3, DR. GANIU EDU,

D-4, DR. DAVID LEWIS,

D-5, DR. CHRISTOPHER RUSSO,
D-6, DR. RONALD KUFNER,

Defendants.

DEFENDANT’S REPLY TO THE GOVERNMENT’S RESPONSE TO DEFENDANT’S
EMERGENCY MOTION FOR REVOCATION OF DETENTION ORDER AND FOR
PRETRIAL RELEASE
Case 2:18-cr-20800-SJM-APP ECF No. 124 filed 08/19/19 PagelD.648 Page 2 of 9

Contrary to the Government's play on words, Dr. Bothra does not concede that
surveillance by law enforcement is necessary to ensure his appearance in court. As stated
in his brief, “the conditions previously ordered by the Court (house arrest, GPS tether,
surrender of all travel documents, etc.) are sufficient.” The added condition of law
enforcement surveillance was merely suggested by the defense to alleviate the Government’s
concerns and further corroborates that the Government’s request for detention is not based
on risk of flight by a 78-year-old doctor, but rather, is more about the Government gaining an
unfair advantage at trial. Dr. Bothra only asks to have a level playing field at trial and not one
slanted dramatically in favor of the Government. Should Dr. Bothra be continuously monitored
twenty-four hours a day by law enforcement, then the Government does not have any valid
argument that there is a risk of flight.

The Government contends that other courts have rejected the use of third-party private
security companies, but the Second Circuit (relied heavily upon by the Government) has .
granted pre-trial detention with private security guards as a condition of same. U.S. v.
Sabhani, 493 F.3d 63, 77 (2-4 Cir. 2007). The Sabhani court held that home confinement
monitored by private security guards was a proper detention condition because the home
confinement proposed was on-site visual surveillance, in addition to electronic monitoring and
the crimes alleged were not of a significantly violent nature. /o. at 78. In Sabhani, the
defendant's proposed conditions included 24-hour a day visual surveillance by on-site private

security guards paid for by the defendant (but answerable to the court) who would search any
Case 2:18-cr-20800-SJM-APP ECF No. 124 filed 08/19/19 PagelD.649 Page 3of9

individuals who entered the home and escort the defendant on all authorized trips outside of
the home. /d. at 77. Another factor in the court's decision was that there would be no drain
on already limited governmental resources because the defendant would pay all of the
expenses, /d. The court held that with 24-hour onsite security, “there is no. reason in this
case to think that the proposed conditions of home confinement cannot reasonably mitigate
any concerns about defendants’ risk of flight.” fd. at 78.

Less than one year ago, the Second Circuit again held that district courts can consider
private security guards as a condition of release “when the defendant has substantial
resources and such wealth contributes to his risk of flight.” U.S. v. Esposito, 749 Fed.Appx.
. 20, 24 (24 Cir. 2018). In Esposifo, the court distinguished against Banki (cited by the

Government) and held that Esposito’s considerable wealth and apparent attempts to conceal

it from Pre-Trial Services were contributing factors to his risk of flight. The court held that the

- hiring of private security guards alleviated the risk of flight. fd. The court directly addressed

the government's argument concerning economic equality issues and held that “economic

equality concerns were not present ... because the defendant's wealth was a significant basis
to their flight risk.” fd. |

The defense suggests a nearly identical bail proposal as set forth in Sabhaniand Esposito.

Dr. Bothra is not charged with a violent offense and has never been criminally charged with

any offense. In addition to electronic monitoring, Dr. Bothra would be monitored 24-hours a

_ day by retired federal agents, and active and retired law enforcement personnel. As in
Case 2:18-cr-20800-SJM-APP ECF No. 124 filed 08/19/19 PagelD.650 Page 4of9

Sabhani, there is no reason in this case that the proposed conditions cannot mitigate any
concerns about defendant's risk of flight. Given that Dr. Bothra’s wealth provides the basis
for the Government’s contention that he is a risk of flight, there are no issues of economic
equality such that would bar pre-trial release.

The Government's reliance upon U.S. v. Dermen which states that if risk of flight can only
be constrained by private security then detention should be required, is misplaced because
this Court has held that other conditions of detention can constrain Dr. Bothra’s risk of flight.
US. v Dermen, 2019 WL 2480133 (10 Cir. 2019). Dermenis factually distinguishable from
our case because Dermen told several witnesses that he would flee to Turkey if he was
charged. Immediately following a government issued search warrant, Dermen flew to Turkey
where he remained for several months, having entered/exited the United States without any
government record of his travel. /d. To the contrary, Dr. Bothra was fully cooperative during
the search warrant execution and has never given any indication that he would flee.

In the few courts that have rejected private security as a condition of pre-trial release,
the defendants were a much greater flight risk than Dr. Bothra. For example, the defendant
in U.S. v. Tajideen was a citizen of Lebanon, Belguim, and Sierra Leone without any
significant ties to the United States. U.S. v Tajideen, 2018 WL 1342475, *2 (D.D.C. Mar. 15,
2018). Tajideen had a prior foreign felony conviction. Similarly, the denial of private security
in the Zarrab case cited by the Government concerned a defendant who was a dual national

of Turkey and Iran, with no ties to the United States. U.S. v. Zarrab, 2016 WL 3681423
Case 2:18-cr-20800-SJM-APP ECF No. 124 filed 08/19/19 PagelD.651 Page5of9

(S.D.N.Y. June 16, 2016). Zarrab held and regularly traveled on passports from Turkey, Iran,
and Macedonia. /d. at“1. The defendant in Valerio was facing charges related to creating |
child pornographic material with individuals in Ukraine. U.S. v. Valerio, 9F. Supp. 3d 283,
290 (E.D.N.Y. 2014). He had significant, regular communication with individuals from Ukraine

~ and a prior conviction for criminal sexual conduct. /d. All three of the defendants, in the cases
cited by the Government, were also operating businesses and/or criminal enterprises in
countries other than the United States.

Contrary to the cases cited by the Government, Dr. Bothra is a U.S. citizen and holds
no other citizenships or passports. As this Honorable Court has previously recognized, Dr.
Bothra is “elderly, has a wife and daughter in the District and owns significant assets -
including real property — in the District, which mitigate the risk of flight.” ECF 82, PgID 321.
He does not regularly travel to any other countries and has no prior criminal record. He last
visited India for four (4) days in 2017 to visit his ailing mother, who has since passed away.

In United States v. Xulam, 84 F.3d 441 (DC Cir.1996) (per curium) the DC Circuit
addressed the quantum of evidence necessary to detain an individual prior to trial on the
ground that "no condition or combination of conditions will reasonably assure" the presence
of the appellant, who was a nonviolent first time offender and a Turkish Kurd who resided in
the US, at future court proceedings. The Court concluded that ‘[s]ection 3142 speaks of
conditions that will ‘reasonably’ assure appearance, not guarantee it.” /d. at444, Asin Xulam,

the record in the instant case “contains more than enough to satisfy the ‘reasonable’
Case 2:18-cr-20800-SJM-APP ECF No. 124 filed 08/19/19 PagelD.652 Page 6 of 9

assurance test, and not enough to show by a preponderance of the evidence that no
combination of conditions will assure the defendant’s appearance.” Id.

On the one hand the Government contends that Dr. Bothra’s wealth is the primary reason
for his detention, and on the other hand, argues that the use of a private security team will
only foster inequality and unequal treatment of wealthy criminal defendants. However, it is
equally inequitable to detain criminal defendants based solely on their wealth. In U.S. v.
Sabhani, 493 F.3d 63 (24 Cir. 2007) the court recognized the inherent inequality of jailing an
individual on the basis of their wealth and stated that the defendants in that case were likely
denied bai! because of their wealth while defendants of “lesser means ... might have been
granted bail in the first place.” /d. at 78). Justice demands that Dr. Bothra’s wealth not be
used by the Government as both a sword and a shield.

Despite the Government's contention that a security company paid for by the defendant
cannot be relied upon, the courts in Sabhani and Esposito held that the defendant’s payment
of the security company did not create any unreliability. While the Government utilizes
comments made to a media outlet in an attempt at discrediting LSS Consulting, it is a
company owned and operated by former federal agents. LSS Consulting employees likely
have the same, if not better, training and credentials than that of the corrections officers at
the detention center. (Exhibit 1, Ned Timmons /LSS Credentials.)

By its terms, 18 U.S.C.S. § 3142(f) applies to reconsideration of a detention or release
Case 2:18-cr-20800-SJM-APP ECF No. 124 filed 08/19/19 PagelD.653 Page 7 of 9

order by the same judicial officer who entered the initial order. As such, defendant's request
for reconsideration of this Courts January 16, 2019 Order is properly before the Court. At
the time this Court entered its Order, neither counsel (nor this Court) knew the volume and
nature of the discovery, nor fully understood the logistical impossibility of reviewing these
voluminous documents from the confines of a cell. Indeed, it was not until July 31, 2019 that
the Government informed defense counsel that 28,472 — patient charts had been collected
for review. Exhibit 2, July 31, 2019 email from AUSA Brandy McMillion. Due to the
changed circumstances, discussed in the Motion and this Response, it is appropriate for the
Court to consider the imposition of new conditions that will serve to reasonably assure —
defendant's appearance at trial. |

The Government conveniently ignores that Dr. Bothra is confined to a cell with one piece
of furniture, a bunk bed shared with a revolving door of cellmates. He has no table and no
chair despite his repeated requests for same. His access to a computer is limited, if allowed,
and he has no ability to save or maintain any previous trial preparation from the detention
center's computer. He is also required to share the detention center's computer with
hundreds of other detainees.

While the Government is quick to state that “Bothra is not unique,” it fails to recognize that
detention determinations should be individualized to the facts and circumstances of the case
at hand. Dr. Bothra’s case is a highly scientific and complex health care fraud case in which

there are over 1000 boxes of discovery, including 28,472 patient files, primarily handwritten,
Case 2:18-cr-20800-SJM-APP ECF No. 124 filed 08/19/19 PagelD.654 Page 8 of9

with difficult to decipher short-hand abbreviations. Same cannot be accomplished without the
doctor's assistance. However, such files cannot be retained by Dr. Bothra given that he has
a cell mate and no place to properly store sensitive patient information. Further, the protective
order in this case presents unique challenges to the defense in preparing for trial, which
cannot be addressed while Dr. Bothra is detained.
The Government argues at pages 6-7 of its Response (ECF-No. 121) that Dr. Bothra:
“may review documents containing personal identifying information (PII} in the presence of
counsel. His counsel may also provide the same records with the Pll redacted, for Bothra to
review on his own.” While the Government is correct that there would be no restrictions on
the use or disclosure of de-identified health information, its argument is duplicitous. On one
hand, it grossly minimizes the inordinate task that it would take to appropriately redact the
HIPAA-protected PHI contained in 28,472 handwritten patient files, together with prescription
records, and medical billing data. On the other, the Government has already stipulated that
the “voluminous” amount of discovery in this matter makes the redaction of Pli “impractical.”
(Stipulated Protected Order, 2, ECF No. 117-6]). The Government wants to have it both
ways. lf the Government is allowed to have its way, Dr. Bothra’s trial preparation and ability
to meaningfully assist in his own defense will be thwarted,
By:  /s/David Griem

DAVID GRIEM (P23187

David Griem & Associates

21 Kercheval Ave., Ste. 363

Grosse Pointe Farms, MI 48236
~ (313) 962-8600 phone .
Case 2:18-cr-20800-SJM-APP ECF No. 124 filed 08/19/19 PagelD.655 Page 9 of9
CERTIFICATE OF SERVICE

| hereby certify that on August 19, 2019, | electronically filed the foregoing document, with the

Clerk of the Court using the ECF system which sent notification of such filing to the following:

 

 

 

 

Anjali Prasad Mark J. Kriger

aprasad @ prasadlegal.com mkriger @ sbcglobal.net

Robert S. Harrison Jeffrey C. Collins

rsh @ harrisonple.com jcollins @ collinslegal.net

A. Summer MckKeivier Ronald William Chapman, |
smckeivier @chapmanlawqroup.com rwchapman@ chapmanlawgroup.com
Laurence H. Margolis . Steven F. Fishman

assistant @lawinannarbor.com sfish6666 @ gmail.com

Brandy R. McMillion Shankar Ramamurthy

brandy. memillion @ usdoj.gov Shankar.ramamurth @ usdoj.gov

 

 

The following is the list of attorneys who are not on the list to receive e-mail notices for this
case and have therefore been sent via first class mail:

Federal Defender

Federal Defender’s Office

613 Abbott, 5! Floor

Detroit, Ml 48226

By:  /s/David Griem

DAVID GRIEM (P23187}
David Griem & Associates
21 Kercheval Ave., Ste. 363
Grosse Pointe Farms, MI 48236
(313} 962-8600 phone
davidgriemlaw @ gmail.com
